Case: 4:18-cv-01564-RWS Doc. #: 58 Filed: 11/27/19 Page: 1 of 4 PageID #: 3170




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

BRIAN BAUDE                                )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   ) Case No. 4:18 CV 1564 RWS
                                           )
CITY OF ST. LOUIS, et al,                  )
                                           )
           Defendants.                     )

           CASE MANAGEMENT ORDER - TRACK 2: STANDARD

      Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan

and the Differentiated Case Management Program of the United States District

Court of the Eastern District of Missouri, and the Rule 16 Conference held on

November 22, 2019,

      IT IS HEREBY ORDERED that the following schedule shall apply in this

case, and will be modified only upon a showing of exceptional circumstances:

      I.       SCHEDULING PLAN

      1.      This case has been assigned to Track 2 (Standard).

      2.    All motions for joinder of additional parties or amendment of
pleadings shall be filed no later than February 14, 2020.

      3.       Disclosure shall proceed in the following manner:

      (a) The parties shall make all disclosures required by Rule 26(a)(1),
Fed.R.Civ.P., no later than December 9, 2019.
Case: 4:18-cv-01564-RWS Doc. #: 58 Filed: 11/27/19 Page: 2 of 4 PageID #: 3171




       (b) Plaintiff shall disclose all expert witnesses and shall provide the
reports required by Rule 26(a)(2), Fed.R.Civ.P., no later than May 4, 2020 and
shall make expert witnesses available for depositions, and have depositions
completed, no later than June 5, 2020.

       (c) Defendants shall disclose all expert witnesses and shall provide the
reports required by Rule 26(a)(2), Fed. R. Civ. P., no later than July 10, 2020 and
shall make expert witnesses available for depositions, and have depositions
completed, no later than August 7, 2020.

       (d) The presumptive limits of ten (10) depositions per party as set forth in
Rule 30(a)(2)(A), Fed. R. Civ. P., and twenty-five (25) interrogatories per party as
set forth in Rule 33(a), Fed. R. Civ. P., shall apply.

     (e) The parties shall complete all discovery in this case no later than
October 2, 2020.

       (f)   Motions to compel shall be pursued in a diligent and timely manner,
but in no event filed more than eleven (11) days following the discovery deadline
set out above.

      4. This case shall be referred to alternative dispute resolution on March 1,
2020, and that reference shall terminate on April 30, 2020.

        5. Any motions to dismiss, for summary judgment, or for judgment on
the pleadings must be filed no later than November 6, 2020. Opposition briefs
shall be filed no later than December 4, 2020, and any reply brief may be filed no
later than December 18, 2020.

      II.    ORDER RELATING TO TRIAL

      This action is set for a JURY trial on June 14, 2021 at 9:00 AM. This is a
three-week docket.

       Pursuant to Local Rule 8.04 the court may tax against one or all parties the
per diem, mileage, and other expenses of providing a jury for the parties, when the
case is terminated or settled by the parties at a time too late to cancel the jury
attendance or to use the summoned jurors in another trial, unless good cause for the
delayed termination or settlement is shown.


                                         2
Case: 4:18-cv-01564-RWS Doc. #: 58 Filed: 11/27/19 Page: 3 of 4 PageID #: 3172




       In this case, unless otherwise ordered by the Court, the attorneys shall,
not less than twenty (20) days prior to the date set for trial:

       1.    Stipulation: Meet and jointly prepare and file with the Clerk a JOINT
Stipulation of all uncontested facts, which may be read into evidence subject to any
objections of any party set forth in said stipulation (including a brief summary of
the case which may be used on Voir Dire).

      2.     Witnesses:

           (a) Deliver to opposing counsel, and to the Clerk, a list of all
proposed witnesses, identifying those witnesses who will be called to testify and
those who may be called.

            (b) Except for good cause shown, no party will be permitted to call
any witnesses not listed in compliance with this Order.

      3.     Exhibits:

              (a) Mark for identification all exhibits to be offered in evidence at
the trial (Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1,
Deft.-A, or Pltf Jones-1, Deft Smith-A, if there is more than one plaintiff or
defendant), and deliver to opposing counsel and to the Clerk a list of such exhibits,
identifying those that will be introduced into evidence and those that may be
introduced. The list shall clearly indicate for each business record whether the
proponent seeks to authenticate the business record by affidavit or declaration
pursuant to Fed. R. Evid. 902(11) or 902(12).

              (b) Submit said exhibits or true copies thereof, and copies of all
affidavits or declarations pursuant to Fed. R. Evid. 902(11)or 902(12), to opposing
counsel for examination. Prior to trial, the parties shall stipulate which exhibits
may be introduced without objection or preliminary identification, and shall file
written objections to all other exhibits.

             (c) Except for good cause shown, no party will be permitted to offer
any exhibits not identified or not submitted by said party for examination by
opposing counsel in compliance with this Order. Any objections not made in
writing at least ten (10) days prior to trial may be considered waived.



                                           3
Case: 4:18-cv-01564-RWS Doc. #: 58 Filed: 11/27/19 Page: 4 of 4 PageID #: 3173




      4.     Depositions, Interrogatory Answers, and Request for Admissions:

             (a) Deliver to opposing counsel and to the Clerk a list of all
interrogatory answers or parts thereof and depositions or parts thereof (identified
by page and line numbers), and answers to requests for admissions proposed to be
offered in evidence. At least ten (10) days before trial, opposing counsel shall state
in writing any objections to such testimony and shall identify any additional
portions of such depositions not listed by the offering party which opposing
counsel proposes to offer.

            (b) Except for good cause shown, no party will be permitted to offer
any interrogatory answer, or deposition or part thereof, or answer to a request for
admissions not listed in compliance with this Order. Any objections not made as
above required may be considered waived.

       5.    Instructions: Submit to the Court and to opposing counsel their
written request for instructions and forms of verdicts reserving the right to submit
requests for additional or modified instructions at least ten (10) days before trial in
light of opposing party’s requests for instructions. (Each request must be
supported by at least one pertinent citation.).

       6.     Trial Brief: Submit to the Court and opposing counsel a trial brief
stating the legal and factual issues and authorities relied on and discussing any
anticipated substantive or procedural problems.

      7.      Motions In Limine: File all motions in limine to exclude evidence,
and submit a courtesy copy directly to the Court’s chambers, at least ten (10) days
before trial.

      Failure to comply with any part of this order may result in the imposition of
sanctions.




                                        ________________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 27th day of November, 2019.

                                           4
